AMENDMENT TO SECURED PROMISSORY NOTES

This Amendment to those certain Secured Promissory Notes listed below (this
“Amendment”) is effective as of as of May 6, 2019, and is entered into by and
between Rocky Mountain High Brands, Inc., a Nevada corporation (hereinafter
called the “Company”), and GHS Investments, LLC, a Nevada limited liability
company (the “Holder”).

WITNESSETH:

WHEREAS, the Company has issued the Holder the following Secured Convertible
Promissory Notes (collectively, the “Notes”):

Issue Date Original Face Amount Due Date July 24, 2018 $157,500 Apr 24, 2019
August 13, 2018 $157,500 May 13, 2019 August 30, 2018 $105,000 May 30, 2019
November 2, 2017 $250,000 June 1, 2019 September 14, 2018 $131,500 Jun 14, 2019
September 28, 2018 $55,000 Jun 28, 2019 October 12, 2018 $52,500 Jul 12, 2019

 

; and

WHEREAS, the Parties desire to amend the Notes to adjust the Conversion Price
and Maturity Date for each,

NOW, THEREFORE, in consideration of the foregoing and of the promises,
agreements, representations, warranties, and covenants herein contained, the
Company and the Holder hereby agree as follows:

1.                  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Notes and
corresponding Securities Purchase Agreements:

2.                  The “Conversion Price” term in each of the Notes, as set
forth in Section 1.1 thereof, shall be amended to read as follows:

“Conversion Price. At any time after the execution of this Note, the Holder
shall have the right, at its option, to convert all or any portion of this Note
into shares of fully paid and non-assessable Common Stock of the Company at the
price of $0.05 per share, (the "Conversion Price"). In addition, for so long as
the Company is not in Default under the terms of this Note, the Holder shall
not, on any individual trading day, sell an amount of shares of common stock
received upon conversion of all Notes issued by the Company to the Holder that
is in excess of fifteen percent (15%) of the total trading volume for such
trading day.”

  

 

 

3.                  The Maturity Date of each of the Notes is hereby extended as
follows:

Issue Date Original Face Amount Extended Due Date July 24, 2018 $157,500
December 1, 2019 August 13, 2018 $157,500 January 1, 2020 August 30, 2018
$105,000 February 1, 2020 November 2, 2017 $250,000 February 1, 2020 September
14, 2018 $131,500 March 1, 2020 September 28, 2018 $55,000 March 1, 2020 October
12, 2018 $52,500 April 1, 2020

 

4.                  All other terms and conditions under the Notes not otherwise
amended, modified or affected by this Amendment shall continue to be in effect
and bind the Company and the Holder. The Notes or this Amendment may only be
modified with prior written agreement from both the Holder and the Company.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of May 6, 2019.

GHS Investments, LLC

 

 

By: /s/ Mark Grober

Mark Grober, Member

 

 

Rocky Mountain High Brands, Inc.

 

 

By: /s/ Michael R. Welch

Michael R. Welch, President & CEO



 2 

 



 

